PER CURIAM.
Swissco seeks the full amount of liquidated damages provided for in two contracts that are intertwined. These contracts contemplated the construction of two residential homes to be built for the appellees, with a total value of $806,000. The appellees, the Verdis and the Rodriguezes (the Verdis are Mrs. Rodriguez’ parents), each breached their contract. A deposit of $135,000 had been paid by the Verdis — $90,000 for their $451,000 home and $45,000 for the $355,000 Rodriguez home.
Taken as a whole, the agreed-upon liquidated damages of $135,000 on the two contracts is not excessive and Swissco is entitled to the entire sum. We therefore reverse the final judgment and remand with directions to the trial court to enter judgment for Swissco in the amount of the entire liquidated damages. We affirm the award of attorneys’ fees, as substantial justice was done by the trial court.
Affirmed in part; reversed in part; remanded with directions.